Dismissed and Memorandum Opinion filed October 26, 2006







Dismissed
and Memorandum Opinion filed October 26, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00858-CR
____________
 
ZEUS MENDOZA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 208th District Court
 Harris County, Texas
Trial Court Cause No. 1024036
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to possession of a controlled substance.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
deferred adjudicating guilt and appellant was placed on community supervision
for three years and assessed a $500 fine.  Subsequently, the State moved to
adjudicate guilt.  Appellant stipulated the allegations in the State=s motion were true in exchange for a
sentence of confinement for two years in the Institutional Division of the
Texas Department of Criminal Justice and a fine of $500.  As part of the
agreement to plead true, appellant executed a waiver of his right of appeal.  
Appellant then filed a pro se notice of appeal.  




Nothing
in the record indicates that appellant=s waiver of his right to appeal was
not voluntarily, knowingly, and intelligently made.   Further, the record does
not indicate the trial court consented to an appeal.  A valid waiver of the
right to appeal will prevent a defendant from appealing without the consent of
the trial court.  See Monreal v. State, 99 S.W.3d 615 (Tex. Crim.
App.2003).
The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant has waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
26, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.
Do Not Publish C Tex. R.
App. P. 47.2(b).